DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions
Applicant’s election without traverse of inventive group III (claims 1, 5-9, 27-28, 30-32, and 40) in the reply filed on 2022-06-07 is acknowledged.


Priority
Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. 119(e) and under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements filed 2021-06-11 (2x) have been received, considered, and entered into the record.  However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case.  By signing off on the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission and “consideration” of the cited references.
MPEP § 2004 bullet 13 recites: “It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ‘d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).”
Thus, if Applicant is aware of any portion(s) of any reference(s) that is/are particularly relevant, the Examiner requests that Applicant highlight those (portions of) documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance.

The Examiner notes that more than twenty publications were filed on 2022-06-08.  This filing appears to be the foreign and non-patent publications cited in the IDS filed 2021-06-11.  If so, it is noted that the filing of the publications was not required (See 37 C.F.R. §1.98(d)(1)); if not, then an IDS should be filed to list the submitted publications.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, 27-28, 30-32, and 40 are rejected on the ground of nonstatutory double patenting over the following US Patents in view of the prior art of record (Mittal and Trostle):
U.S. Patent No. 11026090, which is directed towards and Internet of Things system with efficient and secure communications network.
U.S. Patent No. 10827019, which is directed towards a secure publish-subscribe broker network overlay system.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are either anticipated by the claims of the issued patents, or are otherwise obvious variations.  Any limitations of the claims of the Instant Application not disclosed in the claims of the (parent) patents are obvious in view of the cited prior art of record.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se.
Claims 1 and 5-9 are directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a publish-subscribe broker network and a key management application typically covers forms of hardware, software per se, and combinations thereof in view of the ordinary and customary meaning of publish-subscribe broker network and key management application, particularly when the specification is silent.  Furthermore, with respect to the instant Application, the interpretation of the claimed system as software, per se, is also consistent with the Specification, paragraphs 0443 & 0547.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as structural, non-transitory matter; See MPEP § 2106.03(I).  Even if the software of the claims is functional, it is not clearly defined as being embodied as structural, non-transitory matter and is therefore not statutory.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-9, 27-28, 30-32, and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim limitation “a publish-subscribe broker network configured to ...” as recited in claims 1, 27, 28, and 40 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive.  Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f), because “publish-subscribe broker network” does not have a well-defined meaning and thus it is unclear whether one of ordinary skill in the art would recognize it as being sufficiently definite structure for performing the claimed function, i.e. it is unclear whether “publish-subscribe broker network” is a generic placeholder for “means for”.   The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f).  Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f), by reciting “means” or a generic placeholder for means, or by reciting “step.”  The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f), should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f), by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f), does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 27-28, 30-32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (US Pre-Grant Publication No. 20120102329-A1, hereinafter “Mittal”) in view of Trostle.

With respect to independent claim 1, Mittal discloses a system comprising:
a publish-subscribe broker network configured to distribute data packets on a secured named channel between authorized entities {paras. 0046-0051 & 0088: a “secure publishing system 110” on “network 102”, wherein “The consumer 118A may become a subscriber of the publisher 120 after the consumer 118A … subscribes to one or more content channels offered by the publisher 120”}, the publish-subscribe broker network comprising one or more publish-subscribe brokers, wherein each of the one or more publish-subscribe brokers executes on a respective host computer {para. 0051: “secure publishing system 110 may be hosted by the publisher 120, or more particularly by a server or servers owned or rented by the publisher 120”}, wherein each of the one or more publish-subscribe brokers is reachable by an entity attempting to connect thereto via a respective transport network in which the respective host computer of that publish-subscribe broker is embedded {para. 0052: “web server 112 may be configured to provide access to a website of the publisher 120 to the client devices”}, wherein the respective transport network is configured to transport IP packets, such that the publish-subscribe broker network overlays the one or more transport networks of the one or more publish-subscribe brokers {para. 0046: “network 102 may be configured to communicatively connect the various components within the operating environment 100 together. In these and other embodiments, the network 102 may include the Internet”}, wherein the one or more publish-subscribe brokers are configured to check credentials of entities attempting to connect to the publish-subscribe broker network {para. 0096: “secure publishing system 110 may authenticate the client device 104A”} and … to ensure a second entity is a second authorized entity for receiving published packets via the secured named channel {para. 0076: “public/private key-based authentication can be used to validate that the content renderer 304, 410 is authorized to receive content”}.
a key management application configured to distribute cipher keys to the first authorized entity and the second authorized entity that are connected to the publish-subscribe broker network {paras. 0061, 0073-0074, & 0090: “sending the public key from the client device 104A to the publisher server 124” and “key server 126 may also distribute those media keys to the consumers”}, wherein the cipher keys are used by the first authorized entity and the second authorized entity to encrypt and decrypt messages distributed via the publish-subscribe broker network {para. 0073: “one of the content server 302 or content renderer 304, 410 may decrypt the content using the media key”}.
wherein the one or more publish-subscribe brokers are configured to route encrypted messages as data packets on behalf of the first authorized entity to the second authorized entity using the secured named channel {para. 0097: “Content distributed to the client device 104A through the content channel to which the client device 104A has a subscription can be securely rendered on the client device 104A”}.
Although Mittal teaches a secure subscriber/publisher content distribution network, Mittal does not explicitly disclose authentication and authorization of the publishers; however, Trostle discloses:
a publish-subscribe broker network configured to distribute data packets on a secured named channel between authorized entities {para. 0044: “scaleable secure communication within multiple multicast groups”}, the publish-subscribe broker network comprising one or more publish-subscribe brokers, wherein each of the one or more publish-subscribe brokers executes on a respective host computer, wherein each of the one or more publish-subscribe brokers is reachable by an entity attempting to connect thereto via a respective transport network in which the respective host computer of that publish-subscribe broker is embedded {para. 0052: “an exemplary KDC (or group controller) implementation with four users A, B, C, D connected in network 101”}, wherein the respective transport network is configured to transport IP packets, such that the publish-subscribe broker network overlays the one or more transport networks of the one or more publish-subscribe brokers {para. 0052: “network 101 may be a packet switched network that uses Internet Protocol (IP)”}, wherein the one or more publish-subscribe brokers are configured to check credentials of entities attempting to connect to the publish-subscribe broker network {paras. 0058-0060: “Users A, B, C, D authenticate themselves using the security services of the directory”} and to ensure a first entity is a first authorized entity for publishing packets on the secured named channel and to ensure a second entity is a second authorized entity for receiving published packets via the secured named channel {para. 0111: “the directory server 707b checks whether publisher 709 is authorized to send the event and whether the subscribers 711, 715 are authorized to receive it”}.
wherein the one or more publish-subscribe brokers are configured to route encrypted messages as data packets on behalf of the first authorized entity to the second authorized entity using the secured named channel {para. 01112: “If each principal is authorized, the event server 707a in conjunction with directory server 707b generates a group session key that is encapsulated in an LDAP message, as in step 809. The master event server 707a then distributes the message to the subscribers 711, 715”}.

Mittal and Trostle are analogous art because they are from the same field of endeavor or problem-solving area of content distribution.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mittal and Trostle before him or her, to modify/develop the publishing system of Mittal’s system to utilize authentication and authorization of the publishers.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. preventing unauthorized message distribution by verifying that a publisher is authorized to distribute a message.  Therefore, it would have been obvious to combine the publishing system in Mittal’s system with authentication and authorization of the publishers to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 5, Mittal discloses wherein the secured named channel is a multi-party channel that is established between multiple authorized entities connected to the publish-subscribe broker network {para. 0096: “client device 104A may then subscribe to a content channel served by the secure publishing system 110”}, with a prescribed set of authorized publisher entities and a prescribed set of authorized subscriber entities for the multi-party channel {paras. 0089 & 0096: “Subscribing to the content channel may be performed by the registration engine 308”, wherein “content channels offered by the publisher 120 may collectively form the publisher's 120 ‘realm’”}.

With respect to dependent claim 6, Mittal discloses wherein the prescribed set of authorized publisher entities for the multi-party channel includes those entities that are authorized to publish on the multi-party channel via an original secure channel registration or via an authorized update to the original secure channel registration {paras. 0089 & 0096: “Subscribing to the content channel may be performed by the registration engine 308”, wherein “content channels offered by the publisher 120 may collectively form the publisher's 120 ‘realm’”}.

With respect to dependent claim 7, Mittal discloses wherein the prescribed set of authorized subscriber entities on the multi-party channel includes those entities that are authorized to subscribe on the multi-party channel via an original secure channel registration or via an authorized update to the original secure channel registration {para 0096: “Subscribing to the content channel may be performed by the registration engine 308”}.

With respect to dependent claim 8, Trostle discloses wherein the multi-party channel allows for one-to-many, many-to-one, and many-to-many communications between authorized entities {para. 0055: “the members of the multicast group can be either a publisher or a subscriber”}.

With respect to dependent claim 9, Trostle discloses wherein the secured named channel is a multi-party channel that is established between multiple authorized entities connected to the publish-subscribe broker network, wherein all of the multiple authorized entities are allowed to publish on the multi-party channel and all of the multiple authorized entities are allowed to subscribe on the multi-party channel {paras. 0055 & 0111: “the directory server 707b checks whether publisher 709 is authorized to send the event and whether the subscribers 711, 715 are authorized to receive it”}.

With respect to claims 27-28, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claims 27-28; therefore, claims 27-28 are rejected, for similar reasons, under the grounds as set forth for claim 1.
With respect to claim 30, a corresponding reasoning as given earlier in this section with respect to claim 5 applies, mutatis mutandis, to the subject matter of claim 30; therefore, claim 30 is rejected, for similar reasons, under the grounds as set forth for claim 5.
With respect to claim 31, a corresponding reasoning as given earlier in this section with respect to claims 6-7 applies, mutatis mutandis, to the subject matter of claim 31; therefore, claim 31 is rejected, for similar reasons, under the grounds as set forth for claims 6-7.
With respect to claim 32, a corresponding reasoning as given earlier in this section with respect to claim 8 applies, mutatis mutandis, to the subject matter of claim 32; therefore, claim 32 is rejected, for similar reasons, under the grounds as set forth for claim 8.
With respect to claim 40, a corresponding reasoning as given earlier in this section with respect to claim 27 applies, mutatis mutandis, to the subject matter of claim 40; therefore, claim 40 is rejected, for similar reasons, under the grounds as set forth for claim 27.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491